Title: To Thomas Jefferson from John Langdon, 6 January 1804
From: Langdon, John
To: Jefferson, Thomas


               
                  Dear Sr.
                  Portsmouth. Jany 6th. 1804
               
               I was honor’d with your favor of the 22d Ult by the last mail, with Mr. Shannon’s Commission inclosed, who expressed his warmest thanks for the same. This fresh mark of your goodness and attention to me at a moment when your whole time must be so much occupied by the great and important concern’s of state; demands my greatful acknowledgements. The view of our Public affairs which you are pleased to give, places the United States, for prosperity and happiness, far beyond that, of any Nation on earth. The peaceable possession of that immense Teritory of Louisiana and the many and great advantages that must result to our Nation, are incalculable. the probability of peace with all the Barbary Powers, the friendship and good understanding that exists between us and the European Nations, the great unanimity, that is fast taking place in the sentiments of the Citizens of the United States must afford to every real American great reason to rejoice—It is to be lamented that two or three of the New England States with small majorities, still, present themselves moniments of Federal folly, but thanks to good Providence, they must and will soon, bow to eternal truth. Indeed Sr. when I look around, and view the whole ground, of our present happy situation and the Public proceedings in all dis[tricts I] can’t help exclaiming that we are, [at this] moment, as happy as any Nation ever was, or, can be, considering the lot of humanity. I judge by my own feelings, and must acknowledge, that I am happy and proud of my Government—I pray you Sr. to accept of my highest consideration and respect, and sincere prayers for your Health and happiness—
               
                  John Langdon 
               
            